DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 16 February 2022 has been entered.  
Although the examiner fully considered the Applicant’s response on page 8 of the Arguments dated 16 February 2022 regarding the Drawing objection, the examiner was not persuaded.  Accordingly, the drawing objection still stands.  Additionally, Applicant’s amendments have provided new grounds for Drawing objections.
The objection to the Abstract has been withdrawn.  Referencing page 8 of the Arguments dated 16 February 2022, the Applicant is correct—the submitted abstract is in fact in the correct format, and there should not have been an objection to the Abstract in the Non-Final Office action dated 16 November 2021.
The Applicant has overcome the Claim objections.  Accordingly, the Claim objections are withdrawn.
Although the Applicant’s amendments have overcome the 35 USC 112(b) rejection for “generally,” the other 35 USC 112(b) rejections have not been addressed.  Therefore, the grounds of rejection under 35 USC § 112(b) and still stand.
Applicant’s amendments have provided new grounds for 35 USC § 112(a) new matter rejections as well as an additional 35 USC § 112(b) rejection.
Applicant’s arguments, see section entitled, “Section 102 and 103 Rejections,” pages 9-12, filed 16 February, have been fully considered but are not persuasive.  Applicant’s amendments have overcome the 35 USC § 102 rejections, but the grounds of rejection under 35 USC § 103 still stand.

Status of the Claims
In the amendment dated 16 February 2022, the status of the claims is as follows: Claims 1, 3-4, 7-10, 12, 14-15, and 20 have been amended.  Claims 5-6 and 16-17 have been cancelled.
Claims 1-4, 7-15, ad 18-20 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one rotary adjuster configured to rotate at least one of said electromagnets” of claims 1 and 14 must be shown or the feature(s) canceled from the claim(s).  Reviewing the drawings (especially figs. 5 and 6) and the Specification (especially para 0023), although fig. 6 clearly shows the rotary adjusters 62 and the upward axis “B,” it is unclear from the drawings how the rotary adjusters 62 rotate the electromagnets about the upward axis B.  Additionally, the “at least one rotary actuator” of claim 4 and the “hydraulic rotating actuator” of claim 15 must be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 7, 12, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms “substantially perpendicular” (in claims 3-4, 7 and 14), “substantially square shaped” (claim 12), the “at least one rotary actuator” (in claim 4; although the Specification mentions a “rotary actuator adjuster 62,” this adjuster is used for adjusting the electromagnets and not the intensifiers, as required in claim 4), and the “hydraulic rotating actuator” (in claim 15) are not mentioned in the original Specification nor in the original set of claims.  As a result, by using the claim limitation “substantially,” the Applicant introduces new matter into the patent application.  This new rejection has been added based on the amended portion of the claim.	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7-10, 14-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4, 7, and 14 recite the limitation “a vertical direction being substantially perpendicular to said frame.”  The term “substantially” in the context of the independent claims is unclear.  Specifically, the independent claims (claims 1 and 14) recite “a horizontal direction being parallel with a plane of said frame.”  Therefore, by inference, the Applicant is claiming a vertical direction that is substantially perpendicular to the horizontal direction.  Although the term “substantially” is not mentioned in the original disclosure (see new matter rejection above), the examiner understood the term “substantially” to mean “approximate to.”  However, it is unclear to the examiner how the vertical direction could be approximately perpendicular to the horizontal direction.  In other words, one of ordinary skill in the art could readily understand how the y-axis is perpendicular (90 degrees) to the x-axis but would have difficulty understanding how the angular difference between the y-axis and the x-axis could be at anything other than 90 degrees.  For the purpose of the examination, the term “substantially” will not be given any patentable weight in claims 3-4, 7, and 14.  This new rejection has been added based on the amended portion of the claim.	
Claims 7, 10, and 20 recite the limitation "said at least one adjustment pin” (claims 7 and 10) or “the at least one adjustment pin” (claim 20).  There is insufficient antecedent basis for this limitation in these claims.  For the purpose of the examination, the claimed limitation will be interpreted as "at least one adjusting pin” (referring to the adjusting pin of claim 1 for claims 7 and 10 or to the adjusting pin of claim 14 for claim 20).
Claim 14 recites “pushing the at least two blanks relative to the frame into a preliminary position with at least one adjusting pin” and “moving at least one of the electromagnets from the preliminary position with at least one electromagnet adjuster to eliminate any gap between the pair of blanks such that the blanks may be welded to one another.”  In the first recitation, the preliminary position appears to a position that the blanks are in; however, in the second recitation, the preliminary position appears to be a position that the electromagnets are moved from.  It is unclear from the claim which structure—either the blanks or the electromagnets—occupy the claimed “preliminary position.”  Paragraph 0005 from the Specification discloses that both the at least two blanks and the electromagnets are in the preliminary position.  Since there is no way of determining the requisite degree of the term “preliminary position” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
	Claim 15 recites the limitation: “The method as set forth in claim 14 further wherein positioning a plurality of intensifiers of a magnetic material over each of the electromagnets and blanks.”  However, claim 14 recites “positioning a plurality of intensifiers of a magnetic material over each of the electromagnets and blanks.”  It is unclear if “a plurality of intensifiers” or “a magnetic material” of claim 15 are new components or variants of the components introduced in claim 14. For the purpose of the examination, the limitation claimed will be interpreted to recite “The method as set forth in claim 14 further wherein positioning the plurality of intensifiers of the magnetic material over each of the electromagnets and blanks.”	
	Claims 8-9 are rejected based on their dependency to claim 7.  Claims 16 and 18-19 are rejected based on their dependency to claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US-6011240-A) in view of Yamanobe et al. (JP-WO2016151894-A1; relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 1, Bishop teaches a fixture assembly (welding apparatus, fig. 9; “the apparatus 10 shown in FIGS. 9 and 10 has all of the components as that shown in FIG. 1, however, a third magnetic stepping conveyor 85, two additional clamping units 86,88 and a second YAG laser 90 are additionally provided,” column 11, lines 55-58) for supporting a plurality of blanks (sheets 12, 14 and 92, fig. 9) during a welding operation, said fixture assembly including: a frame (construed as the steel beams 48a and 48b, the beams 57 as well as the support structure, figs. 3 and 9); a plurality of electromagnets (electromagnets 54, figs. 3 and 4) positioned on said frame (positioned on beams 57 as shown in fig. 4) for supporting the blanks and for drawing the blanks toward said electromagnets to inhibit relative movement between the blanks and said electromagnets upon being activated (“the electromagnetic clamping mechanism of the present invention advantageously permits almost instant clamping and unclamping of the sheets to be welded by activating and deactivating the electromagnet,” column 2, lines 12-15); a plurality of intensifiers (steel clamping shoes 55, fig. 4) moveably connected to said frame for selectively overlying said electromagnets for being drawn toward said electromagnets over the blank to clamp the blank in place (“Each of the shoes 55 includes a generally flat horizontal bottom surface 68 which, when the clamping units 36,38 are activated, moves against the upper surface of a sheet therein to sandwich it between the bottom of the shoe 55 and the electromagnet 54,” column 8, lines 29-33) and to intensify a magnetic force provided by said electromagnets when said electromagnets are activated (“When activated, the increased magnetic attraction between the electromagnet 54 and its associated shoes 54 pulls the shoes 55 downwardly onto the sheet 12 with a sufficient force selected to preventing movement of the edge portion 12' out of alignment with the predetermined seam line 16,” column 10, lines 23-28); at least one adjusting pin (positioning rods 32 and 34 as well as the locating pin 30, fig. 9) connected to said frame (in fig. 9, there is a bottom support that connects the rods 32 and 34 to the beams 57; the beams 57 are not explicitly shown in fig. 9 like they are in fig. 1, but they are annotated below) and moveable relative to said frame for adjusting a position of the blanks relative to said electromagnets prior to activating the electromagnets (“Each set of rods 32,34 is used to move a respective one of the sheets 12,14 to a position so that the proximal edge portions 12',14' are aligned with the predetermined seam line 16,” column 9, lines 27-32; “a number of spaced pneumatically operated positioning slide assemblies or rods 32,34 is used for the final alignment of the blanks 12,14 prior to welding.  As will be described in detail hereafter, two independently operable sheet clamping units 36,38 secure a respective sheet 12,14 in position during welding so that the proximal edge portions 12',14' of the sheets 12,14 are maintained in the proper orientation aligned with the predetermined seam line,” column 6, line 68-column 7, line 5; examiner is construing Bishop’s teaching that the adjustments are made by the rods 32 and 34, prior to using the clamps 36 and 38, which clamp when the electromagnets 54 are activated, as meeting the limitation “prior to activating the electromagnets”); and a plurality of electromagnet adjusters (servo-motor drive units 66, fig. 3) each coupled to said frame (coupled to beam 57, as shown in fig. 3) and at least one of said electromagnets (electromagnets 54, fig. 3) for moving said at least one of said electromagnets relative to said frame after said electromagnets have been activated (“a servo-motor drive unit 66 is preferably also provided to vertically raise or lower the beam 57 and electromagnet 54 of clamping unit 38 on the beams 64a,64b, relative to the electromagnet 54 of clamping unit 36,” column 8, lines 16-21; examiner is construing Bishop’s teaching that the drive unit 66 adjusts both the electromagnets 54 and the clamps 36 and 38, which clamp down on the sheets when the electromagnets 54 are activated, as meeting the limitation “after said electromagnets have been activated”) for closing any gaps between said blanks (“the servo-motor drive unit 66 advantageously permits vertical adjustment in the relative positioning of the sheets 12,14, as for example, to permit sheets of different thicknesses to be welded together,” column 8, lines 20-23; examiner is construing Bishop’s teaching of using the drive units 66 to make vertical adjustments to compensate for differences in the thickness as meeting the limitation “closing any gaps between said blanks”) and at least one adjuster configured to rotate at least one of said electromagnets (Bishop teaches a servo-motor drive units 66 for adjusting the electromagnets in a vertical direction, as shown in fig. 9; “the servo-motor drive unit 66 is activated to raise or lower the electromagnet 54 of clamping unit 38 relative to the electromagnet 54 of clamping unit 36,” column 9, lines 45-48; see also column 8, lines 16-20; examiner is construing the separate adjustments between the drive units 66 as rotation in the sense that one drive unit 66 can be activated to raise whereas an adjacent drive unit 66 can be activated to lower).  Bishop does not explicitly disclose wherein said plurality of electromagnet adjusters includes at least one sliding adjuster configured to move at least one of said electromagnets in a horizontal direction being parallel with a plane of said frame and at least one rotary adjuster.
Bishop, figs. 9, 3-5

    PNG
    media_image1.png
    481
    700
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    261
    524
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    761
    547
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    794
    536
    media_image4.png
    Greyscale

However, in a separate embodiment (figs. 11-12), Bishop teaches said plurality of electromagnet adjusters (slides 121, 123, fig. 12, referred to by Bishop as the “third embodiment”) includes at least one sliding adjuster configured to move at least one of said electromagnets in a horizontal direction (“the slide 121 extends perpendicularly to each respective magnet 54 and beam 119 and allow adjustment of the lateral positioning of the clamping units 36,38, for welding different workpieces 18,” column 14, lines 23-27; based on fig. 12, examiner is construing slide 121 as moving left and right) being parallel with a plane of said frame (parallel to beam 57, fig. 12).
Bishop, fig. 12

    PNG
    media_image5.png
    460
    673
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the second embodiment of Bishop to include slide 121, in view of the third embodiment taught by Bishop, by using slide 121, taught in the third embodiment, in addition to the servo-motors 66, taught in the second embodiment, such that the slide 121 was affixed to the beam 57 (as shown in fig. 3) and then affixed to an underneath support beam (as shown in fig. 12), which was then supported by the servo-motor drive unit 66 (as shown in fig. 3), in order to move the electromagnets 54, for the advantage of allowing adjustment of the lateral position of the clamping units, which will enable the apparatus to be more versatile such that the apparatus can weld different workpieces having different relative thicknesses (Bishop, column 14, lines 16-56; different relative thicknesses taught column 2, lines 44-47).
Bishop does not explicitly disclose at least one rotary adjuster (Bishop does not explicitly disclose that the servo-motor drive units are rotary or rotatable).
However, in the same field of endeavor of welding abutting plates together using electromagnets, Yamanobe teaches wherein said plurality of electromagnet adjusters (“The overall movement mechanism 61 moves the fixed side upper jig 31, the fixed side base table part 36, the movement side upper jig 41, the movement side base table part 51, the butting plate 21, and the like away from the whole base 62,” page 6, last paragraph; “in the present embodiment, an electromagnet is provided inside the fixed side base table portion 36 and the moving side base table portion 51,” page 7, 4th paragraph) includes at least one rotary adjuster (“Examples of the overall drive source 61c include a servo motor and an air cylinder,” page 6, last line).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bishop to include an air cylinder, in view of the teachings of Yamanobe, in lieu of the servo-motors, as taught by Bishop, because when the butting portions increase to four or more, it is preferable to use an air cylinder rather than a servo motor and because when the abutting portions are brought close to each other by a servo motor and the abutting is attempted, the control of the servo motor becomes complicated (Yamanobe, page 9, 9th paragraph and page 10, 8th paragraph).
Regarding claim 2, Bishop teaches further including a plurality of supports (piston cylinders 72, fig. 4) each moveably connecting one of said intensifiers (steel clamping shoes 55, fig. 4) and said frame (moveable connection or clamping shown in fig.5; once clamped down, the clamping shoes 55 are connected to beams 57 via the electromagnets 54).
Regarding claim 3, Bishop teaches wherein said plurality of supports includes at least one lifting cylinder moveable (piston cylinders 72, fig. 4) in a vertical direction being perpendicular to said frame and wherein said lifting cylinder is configured to move at least one of said intensifiers in the vertical direction (“By activating the piston cylinders 72, the shoes 55 are vertically moved between a lowered position, where the bottom surface 68 of the shoe 55 engages the upper surface of a sheet thereunder, and a raised position spaced a distance above the electromagnet 54, which is sufficient to enable movement of a sheet between the electromagnet 54 and shoes 55,” column 8, lines 43-49).
Regarding claim 4, Bishop teaches the invention as described above but does not explicitly disclose wherein said plurality of supports includes at least one rotary actuator configured to pivot at least one of said intensifiers about a vertical axis being perpendicular to said frame between an overlying position in which said intensifier overlies said electromagnet in a vertical direction of said vertical axis and a spaced position in which said intensifier does not overlie said electromagnet in said vertical direction for selectively clamping the blanks to the electromagnets.
However, in the same field of endeavor of welding abutting plates together using electromagnets, Yamanobe teaches wherein said plurality of supports (construed as the upper jig moving mechanism 42, fig. 10B) includes at least one rotary actuator (cam cylinder 44a connects to contact wheel 44c, fig. 10B; the wheel and the cylinder are construed as a rotary actuator in the sense that the cylinder causes the contact wheel 44c to rotate) configured to pivot (“the rotation axis of the contact wheel 44c extends in the vertical direction D2,” page 9, 2nd paragraph; as shown in fig. 10B, the cam 44 pivots about a vertical axis to move the upper jig 41 in a D12 direction) at least one of said intensifiers (moveable upper jig 41, fig. 10B) about a vertical axis (D2, fig. 10B) being perpendicular to said frame (similar to beam 57 taught by Bishop, the overall base 62 taught by Yamanobe is construed as the claimed “frame”; in fig. 10A, the vertical direction D2 is perpendicular to the base 62) between an overlying position in which said intensifier overlies said electromagnet in a vertical direction of said vertical axis (in fig. 10A, the upper jig 41 lies upon the table unit 51, which has an electromagnet; in fig. 10A, upper jig 41 is above table 51 in a vertical direction) and a spaced position in which said intensifier does not overlie said electromagnet in said vertical direction (in fig. 12A, the upper jig 41 does not lie upon the table unit 51; in fig. 12A, upper jig 41 is above table 51 in a vertical direction) for selectively clamping the blanks to the electromagnets (“The moving-side upper jig 41 is movable in the vertical direction D2, and in the lowered state, the second plate member P2 is sandwiched between the placement surface of the moving-side base table portion 51 and the moving-side upper jig 41,” bottom of page 6).

Yamanobe, figs. 10A-B and 12A

    PNG
    media_image6.png
    729
    455
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    390
    440
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bishop to include a cam 44, in view of the teachings of Yamanobe, that adjusted the lateral position of the clamping shoes, as taught by Bishop, by adding Yamanobe’s cam above Bishop’s piston cylinders, in order to use a driving device for moving the upper jig that is simplified, such that the upper side jig 41 can be manually moved by the cam for the advantage of facilitating maintenance on the upper jig (Yamanobe, page 4, 5th paragraph and page 10, 3d paragraph).
	

Regarding claim 7, Bishop teaches wherein said at least one adjusting pin (positioning rods 32 and 34 as well as the locating pin 30, fig. 9) includes at least one vertical adjustment pin moveable in a vertical direction being perpendicular to said frame (“each locating pin 30 is vertically movable,” column 9, lines 17-18) and configured to adjust a vertical height of the blanks in said vertical direction (as shown in figs 4-7, the locating pin 30 enables separate alignment of the blanks; “The use of the apparatus 10 is best described with reference to FIGS. 2 and 4 to 7. Initially, the servo-motor drive unit 66 is activated to raise or lower the electromagnet 54 of clamping unit 38 relative to the electromagnet 54 of clamping unit 36. The clamping unit 38 is moved so the upper surfaces 58 of the electromagnets 54 of both units 36,38 are at the desired relative vertical position, having regard to the thicknesses of the steel sheets 12,14 to be joined,” column 9, lines 44-53; examiner is construing Bishop’s teaching such the pin 30 enables alignment of the sheets to desired relative vertical positions as meeting the limitation “for adjusting a vertical height of the blank in said vertical direction”).
Regarding claim 8, Bishop teaches wherein said at least one vertical adjustment pin (locating pin 30, fig. 4) includes at least one central vertical adjustment pin (locating pin 30, fig. 4) positioned in a region (construed as the region between the electromagnets that are between the clamping units 36 and 38, fig. 9) between a pair of said electromagnets (see examiner-construed central vertical adjustment pin in annotated fig. 9 below).

Bishop, annotated fig. 9

    PNG
    media_image8.png
    494
    683
    media_image8.png
    Greyscale

	Regarding claim 9, Bishop teaches wherein said at least one vertical adjustment pin (locating pin 30, fig. 4) includes at least one outer vertical adjustment pin positioned adjacent to a pair of said electromagnets (see examiner-construed outer vertical adjustment pin in annotated fig. 9 above) outside of said region between said pair of said electromagnets (this pin is outside the region that is between the electromagnets that are between the clamping units 36 and 38, fig. 9).
Regarding claim 10, Bishop teaches wherein said at least one adjusting pin (positioning rods 32 and 34 as well as the locating pin 30, fig. 9) includes at least one horizontal adjustment pin (positioning rods 32 and 34, fig. 9) moveable in said horizontal direction and configured to move the blanks in the horizontal direction (“as will be described later, the positioning rods 32,34 are activatable to engage the non-proximate edge portions of the respective sheets 12,14 and slide the sheets 12,14 to a position with their proximal edge portions 12',14' in abutting engagement under the path line of the laser beam 56 for welding,” column 9, lines 31-36; moving the sheets into abutting position is construed as horizontal movement).
Regarding claim 11, Bishop teaches wherein said plurality of electromagnets (electromagnets 54, fig. 4) includes a plurality of pairs of electromagnets with said electromagnets of each pair aligned in spaced and parallel relationship with one another (see annotated fig. 9 above, which shows one pair of electromagnets 54 on the left and another pair of electromagnets 54 on the right).
Regarding claim 12, Bishop teaches wherein said frame (construed as the steel beams 48a and 48b, the beams 57 as well as the support structure, figs. 3 and 9) is substantially square shaped (see annotated fig. 9), wherein said frame defines four edges and four corners (see annotated fig. 9 below; examiner-construed corners are at the four points of the examiner-construed square), and wherein said plurality of pairs of electromagnets includes four pairs of electromagnets (for the 2 pairs of electromagnets 54, see annotated fig. 9 above) with each of said pairs of electromagnets positioned adjacent to one of said edges of said frame (also shown in annotated fig. 9 below).
Bishop, fig. 9

    PNG
    media_image9.png
    453
    961
    media_image9.png
    Greyscale

	Regarding claim 14, Bishop teaches a method for positioning a plurality of blanks on a frame for a welding operation (“Method And Apparatus For Butt Welding Together Sheet Blanks,” title), said method including: positioning at least two blanks (sheets 12, 14 and 92, fig. 9) on top of at least two electromagnets (electromagnets 54, figs. 3 and 4; see also first annotated fig. 9 above) being positioned on top of the frame (construed as the steel beams 48a and 48b, the beams 57 as well as the support structure, figs. 3 and 9); pushing the at least two blanks relative to the frame into a preliminary position (fig. 4 is construed as the preliminary position; figs. 4-7 show the sheets as they are pushed and aligned into this position) with at least one adjusting pin (“Each set of rods 32,34 is used to move a respective one of the sheets 12,14 to a position so that the proximal edge portions 12',14' are aligned with the predetermined seam line 16,” column 9, lines 27-32; it is clear from fig. 9 that the rods 32 and 34 push the plates); positioning a plurality of intensifiers of a magnetic material (steel clamping shoes 55, fig. 4) over each of the electromagnets (electromagnets 54, fig. 4) and blanks (sheets 12, 14 and 92, fig. 9); activating at least one of the electromagnets to draw at least one of the blanks and at least one of the intensifiers toward the at least one of the electromagnets to inhibit relative movement between the at least one of the blanks and the at least one of the electromagnets (“When activated, the increased magnetic attraction between the electromagnet 54 and its associated shoes 54 pulls the shoes 55 downwardly onto the sheet 12 with a sufficient force selected to preventing movement of the edge portion 12' out of alignment with the predetermined seam line 16,” column 10, lines 23-28; “the electromagnetic clamping mechanism of the present invention advantageously permits almost instant clamping and unclamping of the sheets to be welded by activating and deactivating the electromagnet,” column 2, lines 12-15); and moving at least one of the electromagnets from the preliminary position with at least one electromagnet adjuster adjusters (servo-motor drive units 66, fig. 3) to eliminate any gap between the pair of blanks such that the blanks may be welded to one another (“the servo-motor drive unit 66 advantageously permits vertical adjustment in the relative positioning of the sheets 12,14, as for example, to permit sheets of different thicknesses to be welded together,” column 8, lines 20-23; examiner is construing Bishop’s teaching of using the drive units 66 to make vertical adjustments to compensate for differences in the thickness as meeting the limitation “closing any gaps between said blanks”), wherein the at least one electromagnet adjuster includes at least one adjuster configured to rotate the at least one electromagnet (Bishop teaches a servo-motor drive units 66 for adjusting the electromagnets in a vertical direction, as shown in fig. 9; “the servo-motor drive unit 66 is activated to raise or lower the electromagnet 54 of clamping unit 38 relative to the electromagnet 54 of clamping unit 36,” column 9, lines 45-48; see also column 8, lines 16-20; examiner is construing the separate adjustments between the drive units 66 as rotation in the sense that one drive unit 66 can be activated to raise whereas an adjacent drive unit 66 can be activated to lower) and wherein moving at least one of the electromagnets (electromagnets 54, see annotated fig. 9 above) from the preliminary position (fig. 4) with at least one electromagnet adjuster includes rotating the at least one of the electromagnets with the at least one rotary adjuster (servo-motor drive units 66) about a vertical axis that extends substantially perpendicular to a plane of the frame (please see the previously mentioned interpretation of column 9, lines 45-48 and column 8, lines 16-20 for how the drive units 66 provide rotation of electromagnets relative to each other; this section is reference to figs. 4-7, which the examiner has construed as moving from the preliminary position; based on this interpretation, the examiner is construing a vertical axis between clamping units 36 and 38 as the axis that the electromagnets rotate about; clamping units 36 and 38 are shown in fig. 4; the vertical axis is perpendicular to the beam 57, which is construed as part of the frame, fig. 3).  Bishop does not explicitly disclose a rotary adjuster; wherein the at least one electromagnet adjuster further includes at least one sliding adjuster configured to push the at least one electromagnet in a horizontal direction being parallel to the plane of the frame, and wherein moving at least one of the electromagnets from the preliminary position with at least one electromagnet further includes pushing that at least one of the electromagnets in the horizontal direction with the at least one sliding adjuster.  
However, in a separate embodiment (figs. 11-12), Bishop teaches wherein the at least one electromagnet adjuster  (slides 121, 123, fig. 12, referred to by Bishop as the “third embodiment”) further includes at least one sliding adjuster (slide 121, fig. 12) configured to push the at least one electromagnet in a horizontal direction (“the slide 121 extends perpendicularly to each respective magnet 54 and beam 119 and allow adjustment of the lateral positioning of the clamping units 36,38, for welding different workpieces 18,” column 14, lines 23-27; based on fig. 12, examiner is construing slide 121 as moving left and right) being parallel to the plane of the frame (parallel to beam 57, fig. 12), and wherein moving at least one of the electromagnets (“The electromagnets 54 and beams 119 are movable along respective slides 121,123,” column 14, lines 22-23) from the preliminary position with at least one electromagnet (similar to fig. 4, the “preliminary position” is construed as the position where the sheets are not inserted; fig. 11 shows a top view of fig. 12; at least three of the conveyors are shown without sheets 12 on them) further includes pushing that at least one of the electromagnets in the horizontal direction with the at least one sliding adjuster (“The electromagnets 54 and beams 119 are movable along respective slides 121,123. The slides 121, 123 extend perpendicularly to each respective magnet 54 and beam 119 and allow adjustment of the lateral positioning of the clamping units 36,38, for welding different workpieces 18.,” column 14, lines 21-26).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the second embodiment of Bishop to include slide 121, in view of the third embodiment taught by Bishop, by using slide 121, taught in the third embodiment, in addition to the servo-motors 66, taught in the second embodiment, such that the slide 121 was affixed to the beam 57 (as shown in fig. 3) and then affixed to an underneath support beam (as shown in fig. 12), which was then supported by the servo-motor drive unit 66 (as shown in fig. 3), in order to move the electromagnets 54, for the advantage of allowing adjustment of the lateral position of the clamping units, which will enable the apparatus to be more versatile such that the apparatus can weld different workpieces having different relative thicknesses (Bishop, column 14, lines 16-56; different relative thicknesses taught column 2, lines 44-47).
Bishop does not explicitly disclose at least one rotary adjuster (Bishop does not explicitly disclose that the servo-motor drive units are rotary or rotatable).
However, in the same field of endeavor of welding abutting plates together using electromagnets, Yamanobe teaches wherein said plurality of electromagnet adjusters (“The overall movement mechanism 61 moves the fixed side upper jig 31, the fixed side base table part 36, the movement side upper jig 41, the movement side base table part 51, the butting plate 21, and the like away from the whole base 62,” page 6, last paragraph; “in the present embodiment, an electromagnet is provided inside the fixed side base table portion 36 and the moving side base table portion 51,” page 7, 4th paragraph) includes at least one rotary adjuster (“Examples of the overall drive source 61c include a servo motor and an air cylinder,” page 6, last line).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bishop to include an air cylinder, in view of the teachings of Yamanobe, in lieu of the servo-motors, as taught by Bishop, because when the butting portions increase to four or more, it is preferable to use an air cylinder rather than a servo motor and because when the abutting portions are brought close to each other by a servo motor and the abutting is attempted, the control of the servo motor becomes complicated (Yamanobe, page 9, 9th paragraph and page 10, 8th paragraph).
Regarding claim 18, Bishop teaches wherein moving at least one of the electromagnets (electromagnets 54, fig. 4) from the preliminary position (fig. 4) with at least one electromagnet adjuster (servo-motor drive unit 66, fig. 9) includes moving the at least one of the electromagnets that has been activated (“a servo-motor drive unit 66 is preferably also provided to vertically raise or lower the beam 57 and electromagnet 54 of clamping unit 38 on the beams 64a,64b, relative to the electromagnet 54 of clamping unit 36,” column 8, lines 16-21; examiner is construing Bishop’s teaching that the drive unit 66 adjusts both the electromagnets 54 and the clamps 36 and 38, which clamp down on the sheets when the electromagnets 54 are activated, as meeting the limitation “that has been activated”) relative to another of the electromagnets that has not been activated (fig. 5 shows plate 12 moved into the preliminary position and the clamp 55 activated, inferring that the left electromagnet 54 has been activated but that the right electromagnet 54 has not been activated yet; “As in the embodiment shown in FIGS. 1 to 7, servo-motor drive units 66 are provided to permit not only vertical adjustment of the height of the electromagnet 54 of unit 38 relative to that of unit 36, but also vertical adjustment of the electromagnet 54 of units 86 and 88,” column 11, line 67-column 12, line 5; examiner is construing this separate adjustment for each of the electromagnets and their respective clamps as meeting the limitation for “relative to another of the electromagnets;” fig. 9 also shows the alignment of the drive units 66 with their respective electromagnets such that the height of the electromagnets can be adjusted relative to the other electromagnets).
	Regarding claim 19, Bishop teaches further including welding the at least two blanks to one another (“The clamping units 86,88, and laser 90 are used to weld not only sheets 12 and 14 together in the manner described with reference to FIGS. 4 to 7, but also weld an edge portion 92' of third steel sheet 92 to an edge portion 14" of steel sheet 14 which is remote from edge portion 14',” column 11, lines 59-64).
	Regarding claim 20, Bishop teaches wherein the at least one adjusting pin (positioning rods 32 and 34, fig. 9) includes at least one horizontal adjustment pin moveable in the horizontal direction (as shown in figs. 9 and 10, the positioning rods cause the sheets to move horizontally; “each set of rods 32,34 is used to move a respective one of the sheets 12,14 to a position so that the proximal edge portions 12',14' are aligned with the predetermined seam line 16,” column 9, lines 28-31), and wherein pushing the at least two blanks relative to the frame into a preliminary position (construed as figs. 4-7) includes pushing the at least two blanks horizontally with the horizontal adjustment pin (“A sheet positioning assembly which includes three cylindrical weld datum or locating pins 30 (shown best in FIGS. 4 to 7) and a number of spaced pneumatically operated positioning slide assemblies or rods 32,34 is used for the final alignment of the blanks 12,14 prior to welding,” column 6, line 64 to column 7, line 2).	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US-6011240-A) as applied to claim 1 above and further in view of Peng et al. (CN-105234616-B; relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 13, Bishop teaches the invention as described above as well as further including said electromagnet adjusters (servo-motor drive unit 66, fig. 9) and said at least one adjusting pin (positioning rods 32 and 34 as well as the locating pin 30, fig. 9) but does not explicitly disclose further including a plurality of hydraulic lines coupled with said electromagnet adjusters and said at least one adjusting pin for actuating said electromagnet adjusters and said at least one adjusting pin.
However, in the same field of endeavor of welding, Peng teaches further including a plurality of hydraulic lines (“The fluid power system includes …pipe-line system,” page 4, last paragraph) coupled with said electromagnet adjusters (“the hydraulically operated fixture of device people's work station disclosure satisfy that the clamping of various different workpieces, and clamping rapid and convenient is safe and reliable,” page 2, 8th paragraph) and said at least one adjusting pin (“A kind of hydraulic pressure of welding robot workstation fixture, including…alignment pin,” page 2, 9th paragraph) for actuating said electromagnet adjusters and said at least one adjusting pin (“Fluid power system drives at least three synchronization Fan Si mechanisms times power lever conversion briquettings synchronous along workbench radial motion,” page 2, 2nd from last paragraph; Fan Si mechanisms are used to actuate the alignment pin, last paragraph, 2nd page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bishop to include using a hydraulic system, in view of the teachings of Peng, to actuate the positioning rods 32 and 34 as well as the drive units 66, in lieu of the servo-motors, as taught by Bishop, in order to use a hydraulic system to automate the movements required to place the plates into position because using a hydraulic system to automate the clamping of a workpiece can improve the personal safety, reduce labor intensity, raise labour productivity, and reduces production cost while preserving material (Peng, page 2, paragraphs 5-6).   
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US-6011240-A) as applied to claim 14 above and further in view of Ream et al. (US-6031199-A).
Regarding claim 15, Bishop teaches the invention as described above as well as wherein positioning the plurality of intensifiers of the magnetic material (steel clamping shoes 55, fig. 4) over each of the electromagnets (electromagnets 54, fig. 4) and blanks (sheets 12, 14 and 92, fig. 9).  Bishop does not explicitly disclose rotating each of the intensifiers with a hydraulic rotating actuator from a spaced position in which the intensifiers do not overlie the electromagnets and blanks in a vertical direction of the vertical axis to an overlying position in which the intensifiers overlie the electromagnets and blanks in the vertical direction (Bishop teaches using a pneumatic piston cylinders 72 to move the clamping shoes and does not explicitly disclose a hydraulic cylinder).
However, in the same field of endeavor of welding abutting plates together using electromagnets, Ream teaches rotating (arc P, fig. 2) each of the intensifiers (“clamping plates 46 themselves are a ferromagnetic material (e.g., steel),” column 6, lines 34-35) with a hydraulic rotating actuator (“a plurality of actuators 44 operatively connected to one or more clamping plates 46. The actuators are preferably hydraulic, pneumatic, or other fluid cylinders,” column 5, lines 25-28) from a spaced position in which the intensifiers do not overlie the electromagnets and blanks in a vertical direction of the vertical axis to an overlying position in which the intensifiers overlie the electromagnets and blanks in the vertical direction (WP workpiece, fig. 2; as shown in fig. 2, the clamping pates 46 move from a position where they do not lie on the workpiece to a position where they lie on the workpiece; relying on Bishop for teaching electromagnets below the workpiece; Ream teaches electromagnets inside the clamping plate 46; as shown below, the clamping plates 46 clamp down in a vertical direction, specifically downward).
Ream, fig. 2

    PNG
    media_image10.png
    783
    512
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Bishop to include using a hydraulic and a pin 72, which enables a rotation system, in view of the teachings of Ream, for moving the steel clamping shoes 55, in lieu of the pneumatic piston cylinders 72, as taught by Bishop, in order to control the vertical positioning of the clamping plates in a manner where the amount of travel of each plate 46 is limited and adjustable by a pin 72, which would enable adjustment for sheets having dissimilar thicknesses, for the advantage of using a clamping plate system that is replaceable in the event of excessive wear or damage (Ream, column 1, lines 13-22, column 6, lines 8-19, lines 61-64).  
	Response to Argument
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive. 
Drawing Objections
On page 8, the Applicant writes the following:
“The drawings stand objected to under 37 CFR 1.83(a) on the ground that they do not show every feature of the invention specified in the claims. Specifically, it is asserted that "wherein moving at least one of the electromagnets from the preliminary position with the at least one electromagnet adjuster includes rotating the at least one of the electromagnets with the rotary adjuster" of Claim 16 must be shown or canceled from the claim. Applicant respectfully traverses this rejection. Per 37 CFR 1.83(a) and as discussed in MPEP 608.02(d), any structural detail that is essential for a proper understanding of the invention should be shown in the drawings. In this case, a person having ordinary skill in the art would understand that a rotary adjuster may take various forms for accomplishing the result of rotating the electromagnets. Regardless, FIG. 5 illustrates an example of rotated electromagnets.”

However, the examiner is unsure how fig. 5 illustrates rotated electromagnets.  In trying to understand how the rotation works, the examiner primarily considered fig. 6, which shows that the electromagnets 36 rotate about an axis B.  Referring now to fig. 5, the axis B appears to correlate with the position where the vertical adjustment pin 66 is located.  Unfortunately, these pins are not mentioned in the Specification as facilitating rotation.  The examiner is also unsure as to how the rotation takes place using the rotary adjuster 62, where it appears that there are at least 6 other different fixed points that connect the frame to the electromagnets according to fig. 5.  While the examiner agrees with the Applicant that “a person having ordinary skill in the art would understand that a rotary adjuster may take various forms for accomplishing the result of rotating the electromagnets,” the Applicant is required to show every element claimed in the Drawings.  In other words, 37 CFR 1.83(a) does not provide an exception based on what is known to one of ordinary skill in the art.  As a result, the examiner maintains that the “at least one rotary adjuster configured to rotate at least one of said electromagnets” as required by claims 1 and 14, is not shown in any of the drawings.
Sections 102 and 103 Rejections
	On page 11, the Applicant writes the following:
“The office action seems to allege that the disclosed air cylinder is a rotary adjuster and thus it would be obvious to modify the device of Bishop with the air cylinder of Yamanobe to arrive at Claim 1. [Id.] Contrary to the examiner's assertion, the cited portions of Yamanobe (including the discussion of the air cylinder) do not teach any sort of mechanism for rotating the asserted electromagnet. Yamanobe does not teach that the noted air cylinder rotates the asserted electromagnet. Accordingly, Claim 1 is allowable along dependent Claims 2-4 and 7-13. Independent Claim 14 was amended in a similar manner as Claim 1 and is therefore allowable for at least similar reasons along with dependent Claims 15 and 18-20.”

However, respectfully submit that Bishop (US-6011240-A) is relied on for teaching rotation and not Yamanobe (for support, please see the rejection for claim 1 on page 10 of this current Office action or the rejection for claim 16 on page 20 of the non-Final Office action dated 16 November 2021).  Specifically, Bishop teaches a beam, where electromagnets are seated, and raising or lowering one side of the beam relative to the other side, which the examiner has construed as rotation (for support, please see the rejections for a more detailed explanation of this interpretation of column 8, lines 16-20 and column 9, lines 45-48 of Bishop).
	On page 12, the Applicant writes the following, regarding dependent claim 4 and Yamanobe (JP-WO2016151894-A1):
	“With regard to Yamnobe, although it includes an upper jig 41 (asserted to be an intensifier) that is movable relative to table unit 51 which has an electromagnet, the upper jig 41 is exclusively moveable in a vertical direction. Yamnobe does not disclose a rotary actuator that is configured to pivot the asserted intensifier 41 about a vertical axis such that the asserted intensifier can be aligned or spaced relative to the asserted electromagnet in a vertical direction. Accordingly, the assembly of Yamnobe does not provide the same space opening benefits as the assembly of Claim 4.”

Although the examiner agrees that Yamanobe teaches an upper jig 41 that is moveable in a vertical direction, the examiner respectfully disagrees with the Applicant’s assertion that Yamanobe fails to disclose a rotary actuator (interpreted as the cam cylinder 44a and the contact wheel 44c) configured to pivot the intensifier (interpreted as the upper jig 41) about a vertical axis (interpreted as D2).  Figure 10B shows a top-down perspective of the upper jig 41.  The examiner has understood this drawing such that contact wheel 44c fits into the slope of the cam 43a to provide movement for the upper jig 41.  As the wheel 44C rotates about a vertical axis and makes contact with the slope of the cam 43a, the upper jig 41 is lowered or raised by the upper jig moving mechanism 42.  
	On pages 12-13, the Applicant writes the following, regarding dependent claim 9:
“Claim 9 is also allowable for reasons in addition to those discussed with regard to Claim 1. More particularly, to advance prosecution, Claim 9 was amended to clarify that the at least one outer vertical adjustment pin is positioned adjacent to the pair of the electromagnets outside of the region between the pair of the electromagnets. This amendment is supported by at least paragraph [0025] and FIG. 1 of Applicant's published application. None of the cited prior art references disclose this arrangement. Although the office action asserts that Bishop discloses a vertical adjustment pin 30 between electromagnets, it is not located outside of a region between the pair of electromagnets as required by Claim 9.”

However, respectfully submit that Bishop teaches two vertical adjustment pins 30 and that Bishop can be construed such that one vertical adjustment pin 30 is inside the claimed region while the other vertical adjustment pin 30 is outside the claimed region (for support, please see the rejections for claims 8 and 9 in the present Office action).
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3/25/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761